Citation Nr: 0001986	
Decision Date: 01/25/00    Archive Date: 02/02/00

DOCKET NO.  98-20 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an effective date prior to August 25, 1997, 
for the assignment of a 20 percent rating for residuals of a 
gunshot wound of the left foot, with a fracture of the second 
metatarsal bone and traumatic arthritis of the left ankle, to 
include the issue of clear and unmistakable error in the 
rating decision of March 1990 that reduced the evaluation for 
such disability from 20 percent to 10 percent.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William D. Teveri, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1966 to 
April 1969.

This appeal arises from a May 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky, denying entitlement to an earlier 
effective date for the assignment of a 20 percent rating for 
residuals of a gunshot wound of the left foot.  

The Board also notes that the veteran, in his VA Form 9, 
Appeal to the Board of Veterans' Appeals (Board), requested 
both an RO and a travel board hearing.  In a January 1999 
statement, the veteran indicated that he wished to appear at 
only a personal hearing before the RO's hearing officer (HO).  
The veteran also testified during his March 1999 hearing 
before the HO that the RO hearing fully satisfied his request 
for a hearing.  Accordingly, the Board finds the veteran's 
request for a travel board hearing to have been withdrawn.  
See 38 C.F.R. § 20.704 (1999).

Lastly, while this appeal has been pending, the veteran has 
initiated claims for service connection for scars of the foot 
and ankle and for arthritis of the foot, ankle, left knee, 
and back, secondary to his service-connected residuals of a 
gunshot wound of the left foot, as well as an increased 
rating for residuals of a gunshot wound of the left foot.  
Such matters have not been fully developed or certified for 
the Board's review at this time, and, as such, are referred 
to the RO for appropriate consideration.


REMAND

During a hearing before the RO's hearing officer (HO) in 
March 1999, there was raised the issue of clear and 
unmistakable error (CUE) in a March 1990 rating decision that 
reduced the rating for the veteran's service-connected 
residuals of a gunshot wound of the left foot, with a 
fracture of the second metatarsal bone and traumatic 
arthritis of the left ankle, from 20 percent to 10 percent, 
effective from June 1, 1990.  Among the arguments set forth 
are that the RO's actions in March 1990 were principally the 
result of erroneous and unsubstantiated information furnished 
by the veteran's former business partner, and that the 
reduction was effected in contravention of 38 C.F.R. § 3.344, 
on the basis of a single, albeit flawed, medical examination 
by VA and without due regard to the veteran's pain and 
associated functional loss.  

While the RO's hearing officer in a June 1999 supplemental 
statement of the case concluded that the reduction in 1990 
did not appear to have been done improperly, he did not 
adjudicate the issue of CUE in the March 1990 action.  
Instead, the HO advised the veteran that if he believed that 
a CUE had occurred, then he was to file a claim for CUE and 
specify the factual or legal errors at issue.  

Despite the actions of the HO, the Board finds that the CUE 
matter was in fact raised by the veteran during his RO 
hearing in March 1999 and, moreover, such matter is 
inexplicably intertwined with the certified issue of the 
veteran's entitlement to an earlier effective date for a 20 
percent rating for residuals of a gunshot wound of the left 
foot.  The RO has to date declined to adjudicate the CUE 
issue, and as a result the veteran and his representative may 
have been prevented from presenting evidence and/or argument 
as to this intertwined issue.  It is thus concluded that, if 
the Board were to proceed at this time to adjudicate fully 
all pertinent issues presented, the veteran may be unfairly 
prejudiced in terms of his due process rights.  See Bernard 
v. Brown, 4 Vet. App. 384, 394 (1993).  Thus, in the 
interests of preserving the veteran's right to due process of 
law, further action by the RO is deemed warranted.


Based on the foregoing, the Board hereby REMANDS this matter 
to the RO for the completion of the following actions:

The RO is to adjudicate fully the issue 
of the veteran's entitlement to an 
effective date prior to August 25, 1997, 
for the assignment of a 20 percent rating 
for residuals of a gunshot wound of the 
left foot, with a fracture of the second 
metatarsal bone and traumatic arthritis 
of the left ankle, to include the issue 
of clear and unmistakable error in the 
rating decision of March 1990 that 
reduced the evaluation for such 
disability from 20 percent to 10 percent.  
If the benefit sought is not granted, the 
veteran and his representative should be 
furnished with a supplemental statement 
of the case and afforded a reasonable 
period for a response, before the record 
is returned to the Board for further 
review.

The Board does not intimate any opinion as to the merits of 
any matter presented by this case, either favorable or 
unfavorable, at this time.  The veteran and his 
representative are free to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	BRIAN J. MILMOE
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


